Exhibit 10.20

ARDENT MINES LIMITED SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (“Agreement”) is made and entered into as of the 1st day
of March, 2012, by and among Ardent Mines Limited, a Nevada corporation (the
“Borrower”), and CRG Finance AG, in its capacity as collateral agent (in such
capacity, the “Collateral Agent”) and as lender (the “Lender”). 

 

WITNESSETH:

 

WHEREAS, the Borrower has issued an Amended and Restated Senior Note (the “A&R
Note”) to the Lender in the principal amount of One Million One Hundred and
Forty-Two Thousand Nine Hundred U.S. Dollars (USD$1,142,900);   

 

WHEREAS, The Lender may make additional loans to the Borrower pursuant to the
terms and conditions of that certain Commitment Agreement executed as of even
date herewith, as to which such loans shall be evidenced by one or more senior
secured notes in form substantially similar to the A&R Note and each such
supplemental note when issued by the Borrower for value, shall for any and all
purposes under this Agreement be deemed to constitute a “Note” for purposes of
this Agreement. 

 

WHEREAS, the Borrower has agreed to grant a security interest in and to the
Collateral (as defined in this Agreement) to the Lender pursuant to the Note on
the terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, for and in consideration of the issuance of the Note, the other
premises and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound, the parties
covenant and agree as follows:

 

1.                  Definitions. In addition to the words and terms defined
elsewhere in this Agreement, the following words and terms shall have the
following meanings, unless the context otherwise clearly requires:

 

“Accounts” shall have the meaning given to that term in the Code and shall
include without limitation all rights of the Borrower, whenever acquired, to
payment for goods sold or leased or for services rendered, whether or not earned
by performance.

 

“Chattel Paper” shall have the meaning given to that term in the Code and shall
include without limitation all writings owned by the Borrower, whenever
acquired, which evidence both a monetary obligation and a security interest in
or a lease of specific goods.

 

“Code” shall mean the Uniform Commercial Code as in effect on the date of this
Agreement and as amended from time to time, of the state or states having
jurisdiction with respect to all or any portion of the Collateral from time to
time.

 

 

 

 

--------------------------------------------------------------------------------

 

“Collateral” shall mean (i) all tangible and intangible assets of the Borrower
and all of its subsidiaries, in each case, including, without limitation,
collectively the Accounts, Chattel Paper, Deposit Accounts, Documents,
Equipment, Fixtures, General Intangibles, Instruments, Intellectual Property,
Inventory and Investment Property of the Borrower, and (ii) Proceeds of each of
them.

 

“Deposit Accounts” shall have the meaning given to that term in the Code and
shall include a demand, time, savings, passbook or similar account maintained
with a bank, savings bank, savings and loan association, credit union, trust
company or other organization that is engaged in the business of banking.

 

“Documents” shall have the meaning given to that term in the Code and shall
include without limitation all warehouse receipts (as defined by the Code) and
other documents of title (as defined by the Code) owned by the Borrower,
whenever acquired.

 

“Equipment” shall have the meaning given to that term in the Code and shall
include without limitation all goods owned by the Borrower, whenever acquired
and wherever located, used or brought for use primarily in the business or for
the benefit of the Borrower and not included in Inventory of the Borrower,
together with all attachments, accessories and parts used or intended to be used
with any of those goods or Fixtures, whether now or in the future installed
therein or thereon or affixed thereto, as well as all substitutes and
replacements thereof in whole or in part.

 

“Event of Default” shall mean (i) any of the Events of Default described in the
Note or the Loan Documents, or (ii) any default by the Borrower in the
performance of its obligations under this Agreement.

 

“Fixtures” shall have the meaning given to that term in the Code, and shall
include without limitation leasehold improvements.

 

“General Intangibles” shall have the meaning given to that term in the Code and
shall include, without limitation, all leases under which the Borrower now or in
the future leases and or obtains a right to occupy or use real or personal
property, or both, all of the other contract rights of the Borrower, whenever
acquired, and customer lists, choses in action, claims (including claims for
indemnification), books, records, patents, copyrights, trademarks, blueprints,
drawings, designs and plans, trade secrets, methods, processes, contracts,
licenses, license agreements, formulae, tax and any other types of refunds,
returned and unearned insurance premiums, rights and claims under insurance
policies, and computer information, software, records and data, and oil, gas, or
other minerals before extraction now owned or acquired after the date of this
Agreement by the Borrower.

 

“Instruments” shall have the meaning given to that term in the Code and shall
include, without limitation, all negotiable instruments (as defined in the
Code), all certificated securities (as defined in the Code) and all other
writings which evidence a right to the payment of money now or after the date of
this Agreement owned by the Borrower.

 

 

2

--------------------------------------------------------------------------------

 

 

“Inventory” shall have the meaning given to that term in the Code and shall
include without limitation all goods owned by the Borrower, whenever acquired
and wherever located, held for sale or lease or furnished or to be furnished
under contracts of service, and all raw materials, work in process and materials
owned by the Borrower and used or consumed in the Borrower’s business, whenever
acquired and wherever located.

 

“Investment Property,” “Securities Intermediary” and “Commodities Intermediary”
each shall have the meaning set forth in the Code.

 

“Loan Documents” shall mean collectively, this Agreement, the Note, and all
other agreements, documents and instruments executed and delivered in connection
therewith, as each may be amended, supplemented or modified from time to time.

 

“Permitted Liens” shall mean all (i) all existing liens on the assets of the
Borrower which have been disclosed in the filings of the Borrower with the U.S.
Securities & Exchange Commission; and (ii) all purchase money security interests
hereinafter incurred by the Borrower in the ordinary course of business.

 

“Proceeds” shall have the meaning given to that term in the Code and shall
include without limitation whatever is received when Collateral or Proceeds are
sold, exchanged, collected or otherwise disposed of, whether cash or non-cash,
and includes without limitation proceeds of insurance payable by reason of loss
of or damage to Collateral.

 

Capitalized terms not otherwise defined in this Agreement shall have the
meanings attributed to such terms in the Code.

 

2.                  Security Interest.  

 

(a)        As security for the full and timely payment of the Note, the Borrower
agrees that the Lender shall have, and the Borrower shall grant and convey to
and create in favor of the Lender, a security interest under the Code in and to
the Collateral, whether now owned or existing or hereafter acquired or arising
and regardless of where located worldwide. The security interest granted to the
Lender in this Agreement shall be a first priority security interest, prior and
superior to the rights of all third parties existing on or arising after the
date of this Agreement, subject to the Permitted Liens. 

 

(b)        The security interest shall include, without limitation, all of the
Equipment, Inventory and Goods owned by the Borrower located in all states of
the United States of America and in all countries worldwide.  None of the
Collateral is in the possession of any bailee, warehousemen, processor or
consignee.  Schedule I discloses such Borrower name as of the date hereof as it
appears in official filings in the state or province, as applicable, of its
incorporation, formation or organization, the type of entity of Borrower
(including corporation, partnership, limited partnership or limited liability
company), and the chief place of business, chief executive officer and the
office where Borrower keeps its books and records.  The Borrower has only one
state or province, as applicable, of incorporation, formation or organization. 
The Borrower does not do business and has not done business during the past five
(5) years under any trade name or fictitious business name except as disclosed
on Schedule I attached hereto.

 

 

3

 

--------------------------------------------------------------------------------

 

 

3.                  Provisions Applicable to the Collateral. The parties agree
that the following provisions shall be applicable to the Collateral:

 

(a) The Borrower covenants and agrees that at all times during the term of this
Agreement it shall keep accurate and complete books and records concerning the
Collateral that is now owned by the Borrower.

 

(b) The Lender or its representatives shall have the right, upon reasonable
prior written notice to the Borrower and during the regular business hours of
the Borrower, to examine and inspect the Collateral and to review the books and
records of the Borrower concerning the Collateral that is now owned or acquired
after the date of this Agreement by the Borrower and to copy the same and make
excerpts therefrom; provided, however, that from and after the occurrence of an
Event of Default, the rights of inspection and entry shall be subject to the
requirements of the Code.

 

(c) The Borrower shall at all times during the term of this Agreement keep the
Equipment, Inventory and Fixtures that are now owned by the Borrower in the
states where currently domiciled or, upon written notice to the Lender, at such
other locations for which the Lender has filed financing statements or given
notice or the place of receipt of notice as provided herein, and in no other
states or places, without 20 days’ prior written notice to the Lender, except
that the Borrower shall have the right until one or more Events of Default shall
occur to sell, move or otherwise dispose of Inventory and other Collateral in
the ordinary course of business.

 

(d) The Borrower shall not move the location of its principal executive offices
without prior written notification to the Lender.

 

(e) Without the prior written consent of the Lender, the Borrower shall not
sell, lease or otherwise dispose of any Equipment or Fixtures, except in the
ordinary course of its business.

 

(f) Promptly upon request of the Lender from time to time, the Borrower shall
furnish the Lender with such information and documents regarding the Collateral
and the Borrower’s financial condition, business, assets or liabilities, at such
times and in such form and detail as the Lender may reasonably request.

 

(g) During the term of this Agreement, the Borrower shall deliver to the Lender,
upon its reasonable, written request from time to time, without limitation,

 

(i) all invoices and customer statements rendered to account debtors, documents,
contracts, chattel paper, instruments and other writings pertaining to the
Borrower’s contracts or the performance of the Borrower’s contracts,

 

 

 

4

--------------------------------------------------------------------------------

 

(ii) evidence of the Borrower’s accounts and statements showing the aging,
identification, reconciliation and collection thereof, and

 

(iii) reports as to the Borrower’s inventory and sales, shipment, damage or loss
thereof, all of the foregoing to be certified by authorized officers or other
employees of the Borrower, and Borrower shall take all necessary action during
the term of this Agreement to perfect any and all security interests in favor of
the Borrower and to assign to Lender all such security interests in favor of the
Borrower.

 

(h) Notwithstanding the security interest in the Collateral granted to and
created in favor of the Lender under this Agreement, the Borrower shall have the
right until one or more Events of Default shall occur, at its own cost and
expense, to collect the Accounts and the Chattel Paper and to enforce its
contract rights.

 

(i) After the occurrence of an Event of Default, the Collateral Agent shall have
the right, in its sole discretion, to give notice of the Lender’s security
interest to account debtors obligated to the Borrower and to take over and
direct collection of the Accounts and the Chattel Paper, to notify such account
debtors to make payment directly to the Lender and to enforce payment of the
Accounts and the Chattel Paper and to enforce the Borrower’s contract rights. It
is understood and agreed by the Borrower that the Collateral Agent shall have no
liability whatsoever under this subsection (i) except for its own gross
negligence or willful misconduct.

 

(j) At all times during the term of this Agreement, the Borrower shall promptly
deliver to the Collateral Agent, upon written request, all existing leases, and
all other leases entered into by the Borrower from time to time, covering any
Equipment or Inventory (“Leased Inventory”) which is leased to third parties.

 

(k) The Borrower shall not change its name, entity status, federal taxpayer
identification number, or provincial organizational or registration number, or
the state under which it is organized without the prior written consent of the
Lender, which consent shall not be unreasonably withheld.

 

(l) The Borrower shall not close any of its Deposit Accounts or open any new or
additional Deposit Accounts without first giving the Lender at least fifteen
(15) days prior written notice thereof; however, Lender grants Collateral Agent
the power to waive a portion of the notice period if such waiver does not harm
Lender’s security position.

 

(m) The Borrower shall cooperate with the Lender, at the Borrower’s expense, in
perfecting Lender’s security interest in any of the Collateral.

 

(n) The Collateral Agent may file any necessary financing statements and other
documents the Collateral Agent deems reasonably necessary in order to perfect
Lender’s security interest without the Borrower’s signature. The Borrower grants
to the Collateral Agent a power of attorney for the sole purpose of executing
any documents on behalf of the Borrower which the Collateral Agent deems
reasonably necessary to perfect Lender’s security interest. Such power, coupled
with an interest, is irrevocable.

 

 

5

--------------------------------------------------------------------------------

 

 

4.                  Actions with Respect to Accounts. The Borrower irrevocably
makes, constitutes and appoints the Collateral Agent its true and lawful
attorney-in-fact with power to sign its name and to take any of the following
actions after the occurrence and prior to the cure of an Event of Default, at
any time without notice to the Borrower and at the Borrower’s reasonable
expense:

 

(a) Verify the validity and amount of, or any other matter relating to, the
Collateral by mail, telephone, telegraph or otherwise;   

 

(b) Notify all account debtors that the Accounts have been assigned to the
Lender and that the Lender has a security interest in the Accounts;   

 

(c) Direct all account debtors to make payment of all Accounts directly to the
Lender;   

 

(d) Take control in any reasonable manner of any cash or non-cash items of
payment or proceeds of Accounts;   

 

(e) Receive, open and respond to all mail addressed to the Borrower;   

 

(f) Take control in any manner of any rejected, returned, stopped in transit or
repossessed goods relating to Accounts;   

 

(g) Enforce payment of and collect any Accounts, by legal proceedings  or
otherwise, and for such purpose the Lender may:   

 

(1) Demand payment of any Accounts or direct any account debtors to make payment
of Accounts directly to the Lender; 

 

(2) Receive and collect all monies due or to become due to the Borrower pursuant
to the Accounts; 

 

(3) Exercise all of the Borrower’s rights and remedies with respect to the
collection of Accounts;

 

(4)  Settle, adjust, compromise, extend, renew, discharge or release Accounts in
a commercially reasonable manner;

 

(5) Sell or assign Accounts on such reasonable terms, for such reasonable
amounts and at such reasonable times as the Lender reasonably deem advisable;

 

(6) Prepare, file and sign the Borrower’s name or names on any Proof of Claim or
similar documents in any proceeding filed under federal or state bankruptcy,
insolvency, reorganization or other similar law as to any account debtor;

 

 

 

6

--------------------------------------------------------------------------------

 

(7) Prepare, file and sign the Borrower’s name or names on any notice of lien,
claim of mechanic’s lien, assignment or satisfaction of lien or mechanic’s lien
or similar document in connection with the Collateral;    

 

(8) Endorse the name of the Borrower upon any chattel papers, documents,
instruments, invoices, freight bills, bills of lading or similar documents or
agreements relating to Accounts or goods pertaining to Accounts or upon any
checks or other media of payment or evidence of a security interest that may
come into the Lender’s possession; 

 

(9) Sign the name or names of the Borrower to verifications of Accounts and
notices of Accounts sent by account debtors to the Borrower; or 

 

(10) Take all other actions that the Lender reasonably deems to be necessary or
desirable to protect the Borrower’s interest in the Accounts. 

 

(h) Negotiate and endorse any Document in favor of the Lender or its designees,
covering Inventory which constitutes Collateral, and related documents for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing in the name(s) of Borrower any instrument which the Lender may
reasonably deem necessary or advisable to accomplish the purpose hereof. Without
limiting the generality of the foregoing, the Collateral Agent shall have the
right and power to receive, endorse and collect checks and other orders for the
payment of money made payable to the Borrower representing any payment or
reimbursement made under, pursuant to or with respect to, the Collateral or any
part thereof and to give full discharge to the same. The Borrower does hereby
ratify and approve all acts of said attorney and agrees that said attorney shall
not be liable for any acts of commission or omission, nor for any error of
judgment or mistake of fact or law, except for said attorney’s own gross
negligence or willful misconduct. This power, being coupled with an interest, is
irrevocable until the Note is paid in full (at which time this power shall
terminate in full) and the Borrower shall have performed all of its obligations
under this Agreement. The Borrower further agrees to use its reasonable efforts
to assist the Collateral Agent in the collection and enforcement of the Accounts
and will not hinder, delay or impede the Lender in any manner in its collection
and enforcement of the Accounts. 

 

5.                  Preservation and Protection of Security Interest. The
Borrower represents and warrants that it has, and covenants and agrees that at
all times during the term of this Agreement, it will have, good and marketable
title to the Collateral now owned by it free and clear of all mortgages,
pledges, liens, security interests, charges or other encumbrances, except for
the Permitted Liens, and shall defend the Collateral against the claims and
demands of all persons, firms and entities whomsoever. Assuming Lender has taken
all required action to perfect a security interest in the Collateral as provided
by the Code, the Borrower represents and warrants that as of the date of this
Agreement the Lender has, and that all times in the future the Lender will have,
a first priority perfected security interest in the Collateral, prior and
superior to the rights of all third parties in the Collateral existing on the
date of this Agreement or arising after the date of this Agreement, subject to
the Permitted Liens. Except as permitted by this Agreement, the Borrower
covenants and agrees that it shall not, without the prior written consent of the
Lender (i) borrow against the Collateral or any portion of the Collateral from
any other person, firm or entity, except for borrowings which are subordinate to
the rights of the Lender, (ii) grant or create or permit to attach or exist any
mortgage, pledge, lien, charge or other encumbrance, or security interest on, of
or in any of the Collateral or any portion of the Collateral except those in
favor of the Lender or the Permitted Liens, (iii) permit any levy or attachment
to be made against the Collateral or any portion of the Collateral, except those
subject to the Permitted Liens, or (iv) permit any financing statements to be on
file with respect to any of the Collateral, except financing statements in favor
of the Lender or those with respect to the Permitted Liens. The Borrower shall
faithfully preserve and protect the Lender’s security interest in the Collateral
and shall, at its own reasonable cost and expense, cause, or assist the Lender
to cause that security interest to be perfected and continue perfected so long
as the Note or any portion of the Note is outstanding, unpaid or executory. For
purposes of the perfection of the Lender’s security interest in the Collateral
in accordance with the requirements of this Agreement, the Borrower shall from
time to time at the request of the Lender file or record, or cause to be filed
or recorded, such instruments, documents and notices, including assignments,
financing statements and continuation statements, as the Lender may reasonably
deem necessary or advisable from time to time in order to perfect and continue
perfected such security interest. The Borrower shall do all such other acts and
things and shall execute and deliver all such other instruments and documents,
including further security agreements, pledges, endorsements, assignments and
notices, as the Lender in its discretion may reasonably deem necessary or
advisable from time to time in order to perfect and preserve the priority of
such security interest as a first lien security interest in the Collateral prior
to the rights of all third persons, firms and entities, subject to the Permitted
Liens and except as may be otherwise provided in this Agreement. The Borrower
agrees that a carbon, photographic or other reproduction of this Agreement or a
financing statement is sufficient as a financing statement and may be filed
instead of the original.

 

 

7

--------------------------------------------------------------------------------

 

 

6.                  Insurance. Risk of loss of, damage to or destruction of the
Equipment, Inventory and Fixtures is on the Borrower. The Borrower shall insure
the Equipment, Inventory and Fixtures against such risks and casualties and in
such amounts and with such insurance companies as is ordinarily carried by
corporations or other entities engaged in the same or similar businesses and
similarly situated or as otherwise reasonably required by the Lender in its sole
discretion. In the event of loss of, damage to or destruction of the Equipment,
Inventory or Fixtures during the term of this Agreement, the Borrower shall
promptly notify Lender of such loss, damage or destruction. At the reasonable
request of the Lender, the Borrower’s policies of insurance shall contain loss
payable clauses in favor of the Borrower and the Lender as its interests may
appear and shall contain provision for notification of the Lender thirty (30)
days prior to the termination of such policy. At the request of the Lender,
copies of all such policies, or certificates evidencing the same, shall be
deposited with the Lender. If the Borrower fails to effect and keep in full
force and effect such insurance or fail to pay the premiums when due, the Lender
may (but shall not be obligated to) do so for the account of the Borrower and
add the cost thereof to the Note. The Lender is irrevocably appointed
attorney-in-fact of the Borrower to endorse any draft or check which may be
payable to the Borrower in order to collect the proceeds of such insurance.
Unless an Event of Default has occurred and is continuing, the Lender will turn
over to the Borrower the proceeds of any such insurance collected by it on the
condition that the Borrower apply such proceeds either (i) to the repair of
damaged Equipment, Inventory or Fixtures, or (ii) to the replacement of
destroyed Equipment, Inventory or Fixtures with Equipment, Inventory or Fixtures
of the same or similar type and function and of at least equivalent value (in
the sole judgment of the Lender), provided such replacement Equipment, Fixtures
or Inventory is made subject to the security interest created by this Agreement
and constitutes a first lien security interest in the Equipment, Inventory and
Fixtures subject only to Permitted Liens and other security interests permitted
under this Agreement, and is perfected by the filing of financing statements in
the appropriate public offices and the taking of such other action as may be
necessary or desirable in order to perfect and continue perfected such security
interest. Any balance of insurance proceeds remaining in the possession of the
Lender after payment in full of the Note shall be paid over to the Borrower or
its order.

 

 

8

--------------------------------------------------------------------------------

 

 

7.                  Maintenance and Repair. The Borrower shall maintain the
Equipment, Inventory and Fixtures, and every portion thereof, in good condition,
repair and working order, reasonable wear and tear alone excepted, and shall pay
and discharge all taxes, levies and other impositions assessed or levied thereon
as well as the cost of repairs to or maintenance of the same. If the Borrower
fails to do so, the Lender may (but shall not be obligated to) pay the cost of
such repairs or maintenance and such taxes, levies or impositions for the
account of the Borrower and add the amount of such payments to the Note.

 

8.                  Preservation of Rights Against Third Parties; Preservation
of Collateral in Lender’s Possession. Until such time as the Lender exercises
its right to effect direct collection of the Accounts and the Chattel Paper and
to effect the enforcement of the Borrower’s contract rights, the Borrower
assumes full responsibility for taking any and all commercially reasonable steps
to preserve rights in respect of the Accounts and the Chattel Paper and all
contracts against prior parties. The Lender shall be deemed to have exercised
reasonable care in the custody and preservation of such of the Collateral as may
come into its possession from time to time if the Lender takes such action for
that purpose as the Borrower shall request in writing, provided that such
requested action shall not, in the judgment of the Lender, impair the Lender’s
security interest in the Collateral or its right in, or the value of, the
Collateral, and provided further that the Lender receives such written request
in sufficient time to permit the Lender to take the requested action.

 

9.                  Events of Default and Remedies. 

 

(a) If any one or more of the Events of Default shall occur or shall exist, the
Collateral Agent may then or at any time thereafter, so long as such default
shall continue, foreclose the lien or security interest in the Collateral in any
way permitted by law, or upon fifteen (15) days prior written notice to the
Borrower, sell any or all Collateral at private sale at any time or place in one
or more sales, at such price or prices and upon such terms, either for cash or
on credit, as the Collateral Agent, in its sole discretion, may elect, or sell
any or all Collateral at public auction, either for cash or on credit, as the
Collateral Agent, in its sole discretion, may elect, and at any such sale, the
Collateral Agent may bid for and become the purchaser of any or all such
Collateral. Pending any such action the Collateral Agent may liquidate the
Collateral.

 

(b) If any one or more of the Events of Default shall occur or shall exist, the
Collateral Agents may then, or at any time thereafter, so long as such default
shall continue, grant extensions to, or adjust claims of, or make compromises or
settlements with, debtors, guarantors or any other parties with respect to
Collateral or any securities, guarantees or insurance applying thereon, without
notice to or the consent of the Borrower, without affecting the Borrower’s
liability under this Agreement or the Note. The Borrower waives notice of
acceptance, of nonpayment, protest or notice of protest of any Accounts or
Chattel Paper, any of its contract rights or Collateral and any other notices to
which the Borrower may be entitled.

 

 

9

--------------------------------------------------------------------------------

 

 

(c) If any one or more of the Events of Default shall occur or shall exist and
be continuing, then in any such event, the Collateral Agent shall have such
additional rights and remedies in respect of the Collateral or any portion
thereof as are provided by the Code and such other rights and remedies in
respect thereof which it may have at law or in equity or under this Agreement,
including without limitation the right to enter any premises where Equipment,
Inventory and/or Fixtures are located and take possession and control thereof
without demand or notice and without prior judicial hearing or legal
proceedings, which the Borrower expressly waives.

 

(d) The Collateral Agent shall apply the Proceeds of any sale or liquidation of
the Collateral, and, subject to Section 5, any Proceeds received by the
Collateral Agent from insurance, first to the payment of the reasonable costs
and expenses incurred by the Collateral Agent in connection with such sale or
collection, including without limitation reasonable attorneys’ fees and legal
expenses; second to the payment of the Note, pro rata, whether on account of
principal or interest or otherwise as the Collateral Agent, in its sole
discretion, may elect, and then to pay the balance, if any, to the Borrower or
as otherwise required by law. If such Proceeds are insufficient to pay the
amounts required by law, the Borrower shall be liable for any deficiency.

 

(e) Upon the occurrence of any Event of Default, the Borrower shall promptly
upon written demand by the Collateral Agent assemble the Equipment, Inventory
and Fixtures and make them available to the Lender at a place or places to be
designated by the Collateral Agent The rights of the Collateral Agent under this
paragraph to have the Equipment, Inventory and Fixtures assembled and made
available to it is of the essence of this Agreement and the Collateral Agent
may, at its election, enforce such right by an action in equity for injunctive
relief or specific performance, without the requirement of a bond.

 

10.              Defeasance. Notwithstanding anything to the contrary contained
in this Agreement upon payment and performance in full of the Note, this
Agreement shall terminate and be of no further force and effect and the Lender
shall thereupon terminate its security interest in the Collateral. Until such
time, however, this Agreement shall be binding upon and inure to the benefit of
the parties, its successors and assigns, provided that, without the prior
written consent of the Lender, the Borrower may not assign this Agreement or any
of its rights under this Agreement or delegate any of its duties or obligations
under this Agreement and any such attempted assignment or delegation shall be
null and void. This Agreement is not intended and shall not be construed to
obligate the Lender to take any action whatsoever with respect to the Collateral
or to incur expenses or perform or discharge any obligation, duty or disability
of the Borrower.

 

 

 

10

--------------------------------------------------------------------------------

 

11.              The Collateral Agent.   

 

(a)                Delegation of Duties.  The Collateral Agent may execute any
of its duties under this Agreement or any other Loan Document by or through
agents, employees or attorneys in fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties.  The Collateral Agent
shall not be responsible for the negligence or misconduct of any agent or
attorney in fact that it selects with reasonable care.

 

(b)               Liability of Collateral Agent.  None of the Collateral Agent
Related Persons (as defined below) shall (i) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct), or (ii) be responsible in any
manner to the Lender for any recital, statement, representation or warranty made
by any other party, or any officer thereof, contained in this Agreement or in
any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Collateral Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of  any other party to
this Agreement or any other Loan Document to perform its obligations hereunder
or thereunder.  No Collateral Agent Related Person shall be under any obligation
to the Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of the
Borrower or any of the Borrower’s Subsidiaries or Affiliates.  “Collateral Agent
Related Persons” means the Collateral Agent and any successor agent arising
hereunder, together with their respective affiliates, and the officers,
directors, employees, agents and attorneys-in-fact of such persons and
affiliates.

 

(c)                Reliance by Collateral Agent.  The Collateral Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper person or persons, and upon advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts selected by the Collateral Agent. The Collateral Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Lender as it deems appropriate and, if it so requests, it
shall first be indemnified to its satisfaction by the Lender against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.  The Collateral Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Lender
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all of the Lender.

 

(d)               Notice of Default.  The Collateral Agent shall not be deemed
to have knowledge or notice of the occurrence of any default or Event of
Default, except with respect to defaults in the delivery of any documents or
certificates required to be delivered to the Collateral Agent hereunder for the
benefit of the Lender, unless the Collateral Agent shall have received written
notice from the Lender or the Borrower referring to this Agreement, describing
such default or Event of Default and stating that such notice is a “notice of
default”.  The Collateral Agent will notify the Lender of its receipt of any
such notice.  The Collateral Agent shall take such action with respect to such
Default or Event of Default as may be requested by the Lender in accordance with
this Agreement; provided, however, that unless and until the Collateral Agent
has received any such request, the Collateral Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such default or Event of Default as it shall deem advisable or in the best
interest of the Lender.

 

 

11

--------------------------------------------------------------------------------

 

 

(e)                Indemnification of Collateral Agent.  Whether or not the
transactions contemplated hereby and by the other Loan Documents are
consummated, the Lender shall indemnify upon demand the Collateral Agent Related
Persons (to the extent not reimbursed by or on behalf of the Borrower and
without limiting the obligation of the Borrower to do so), pro rata, from and
against any and all Indemnified Liabilities (as defined below); provided,
however, that the Lender shall not be liable for the payment to the Collateral
Agent Related Persons of any portion of such Indemnified Liabilities resulting
solely from such Person’s gross negligence or willful misconduct.  Without
limitation of the foregoing, the Lender shall not reimburse the Collateral Agent
upon demand for its ratable share of any costs or out of pocket expenses
(including fees and disbursements of legal counsel) incurred by the Collateral
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Collateral Agent
is not reimbursed for such expenses by or on behalf of the Borrower. 
Notwithstanding the foregoing, the Lender shall not be required to pay, in total
under this paragraph (e) and any similar provision in any other Loan Document,
any amount in excess of the total principal amount of the Note.  The undertaking
in this paragraph shall survive the payment of all obligations hereunder and the
resignation or replacement of the Collateral Agent.  “Indemnified Liabilities”
means all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, charges, expenses and disbursements (including fees and
disbursements of legal counsel) of any kind or nature whatsoever which may at
any time (including at any time following repayment of the Note and the
termination, resignation or replacement of the Collateral Agent)  be imposed on,
incurred by or asserted against any Collateral Agent Related Person in any way
relating to or arising out of this Agreement or any document contemplated by or
referred to herein, or the transactions contemplated hereby and thereby, or any
action taken or omitted by any such Collateral Agent Related Person under or in
connection with any of the foregoing, including with respect to any
investigation, litigation or proceeding (including any bankruptcy or insolvency
proceeding or appellate proceeding) related to or arising out of this Agreement
or the Note or the other Loan Documents or the use of the proceeds thereof,
whether or not any Collateral Agent Related Person is a party thereto.

 

(f)                Collateral Agent in Individual Capacity.  Any Collateral
Agent Related Person may engage in transactions with, make loans to, acquire
equity interests in and generally engage in any kind of business with the
Borrower and its affiliates, including purchasing and holding Note, as though
the Collateral Agent were not the Collateral Agent hereunder and without notice
to or consent of the Lender.  The Lender acknowledge that, pursuant to such
activities, any Collateral Agent Related Person may receive information
regarding the Borrower and its affiliates (including information that may be
subject to confidentiality obligations in favor of the Borrower and its
affiliates) and acknowledge that the Collateral Agent shall be under no
obligation to provide such information to them.  With respect to any Note it
holds, a Collateral Agent Related Person shall have the same rights and powers
under this Agreement as the Lender and may exercise the same as though the
Collateral Agent were not the Collateral Agent, and the term “Lender” include
any such Collateral Agent Related Person in its individual capacity.

 

 

12

--------------------------------------------------------------------------------

 

 

(g)               Successor Collateral Agent.  The Collateral Agent may, and at
the request of the Lender shall, resign as Collateral Agent upon 30 days’ notice
to the Lender.  If the Collateral Agent resigns under this Agreement, the Lender
shall appoint a successor agent for the Lender, which successor agent shall be
approved by the Borrower, such approval not to be unreasonably withheld.  If no
successor agent is appointed prior to the effective date of the resignation of
the Collateral Agent, the Collateral Agent may appoint, after consulting with
the Lender and the Borrower, a successor agent.  Upon the acceptance of its
appointment as successor agent hereunder, such successor agent shall succeed to
all the rights, powers and duties of the retiring Collateral Agent and the term
“Collateral Agent” shall mean such successor agent and the retiring Collateral
Agent’s appointment, powers and duties as Collateral Agent shall be terminated.
After any retiring Collateral Agent’s resignation hereunder as Collateral Agent,
the provisions of this Section 11 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Collateral Agent under this
Agreement.  If no successor agent has accepted appointment as Collateral Agent
by the date which is 30 days following a retiring Collateral Agent’s notice of
resignation, the retiring Collateral Agent’s resignation shall nevertheless
thereupon become effective and the Lender shall perform all of the duties of the
Collateral Agent hereunder until such time, if any, as the Lender appoints a
successor agent as provided for above.

 

12.              Miscellaneous. 

 

(a) The provisions of this Agreement are intended to be severable. If any
provision of this Agreement shall for any reason be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or any other provision of this
Agreement in any jurisdiction.  For purposes of the Security Interest in each
Note, the Recitals of this Agreement are hereby incorporated herein by reference
thereto and constitute enforceable provisions of this Agreement.

 

(b) No failure or delay on the part of the Lender in exercising any right,
remedy, power or privilege under this Agreement and the Note shall operate as a
waiver thereof or of any other right, remedy, power or privilege of the Lender
under this Agreement, the Note or any of the other Loan Documents; nor shall any
single or partial exercise of any such right, remedy, power or privilege
preclude any other right, remedy, power or privilege or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges of the Lender under this Agreement, the Note and
the other Loan Documents are cumulative and not exclusive of any rights or
remedies which they may otherwise have.

 

 

13

--------------------------------------------------------------------------------

 

 

(c) Unless otherwise provided herein, all demands, notices, consents, service of
process, requests and other communications hereunder shall be in writing and
shall be delivered in person or by overnight courier service, or mailed by
certified mail, return receipt requested, addressed:

 

If to Borrower:

 

            Ardent Mines Limited

100 Wall Street, 21st Floor

New York, New York 10005

Attn:  Urmas Turu

 

with a copy to:

 

Wuersch  & Gering LLP

100 Wall Street, 21st Floor

New York, New York 10005

Attn:  Travis L. Gering

 

If to Collateral Agent:

 

            CRG Finance AG

Bahnhofstrasse 23
6301 Zug Switzerland

Attn: Sergei Stetsenko

 

Any such notice shall be effective when delivered, if delivered by hand
delivery, overnight courier service, or U.S. Mail return receipt requested.

(d) The section headings contained in this Agreement are for reference purposes
only and shall not control or affect its construction or interpretation in any
respect.

 

(e) Unless the context otherwise requires, all terms used in this Agreement
which are defined by the Code shall have the meanings stated in the Code.

 

(f) The Code shall govern the settlement, perfection and the effect of
attachment and perfection of the Lender’s security interest in the Collateral,
and the rights, duties and obligations of the Lender and the Borrower with
respect to the Collateral. This Agreement shall be deemed to be a contract under
the laws of the State of New York and the execution and delivery of this
Agreement and, to the extent not inconsistent with the preceding sentence, the
terms and provisions of this Agreement shall be governed by and construed in
accordance with the laws of that State. 

 

(g) This Agreement may be executed in several counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
instrument. All of such counterparts shall be read as though one, and they shall
have the same force and effect as though all the signers had signed a single
page.

14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
and delivered this Security Agreement as of the day and year set forth at the
beginning of this Security Agreement. 

 

BORROWER:





ARDENT MINES LIMITED





By:  /s/ Urmas Turu                                                     
Name:  Urmas Turu
Title:  Chief Executive Officer



 

ACCEPTED BY: 

 

CRG FINANCE AG

 

By:       /s/Sergei
Stetsenko                                                             

Name:  Sergei Stetsenko  

Title: President

Address for Notices:

Bahnhofstrasse 23
6301 Zug Switzerland

                         

 

 

 

 

 

 

 

 

 

 

 

15

--------------------------------------------------------------------------------

 

Schedule I

 

1.      Borrower Information:

 

Borrower

 

Ardent Mines Limited

a Nevada Corporation

 

Executive Offices Address:

 

100 Wall Street, 21st Floor

New York, New York 10005

 

Chief Executive Officer: Urmas Turu

 

 

 

 

 

16

 

--------------------------------------------------------------------------------



 